Case 1:19-cv-01574-AJN Document 45 Filed 10/31/19 Page 1 of 2

5 see eect

é

7 sso!

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

be

1 OCT 312019

The Innocence Project, Inc.,

Plaintiff,
19-cv-1574 (AJN)

ORDER
National Museum of Health and Medicine, et ai.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

The Court is in receipt of Plaintiffs request to authorize disclosure of a particular
document, which the Government claims is subject to the Privacy Act. Dkt. No. 43. Assuming
the document is subject to the Privacy Act, the Court acts pursuant to its authority under 5 U.S.C.
§ 552a(b)(11) to authorize Plaintiff to file the document under seal in its client’s state post-
conviction proceeding. Nothing in this Order prevents the state court from authorizing further
disclosure.

Plaintiffs request to disclose the document without conditions remains under
consideration. Plaintiff is hereby ordered to give notice to both the author and the subject of the
document in question of its request. See Laxalt v. McClatchy, 809 F.2d 885, 889 (D.C. Cir.
1987) (when asked to grant disclosure under 5 U.S.C. § 552a(b)(11), the court “should also
consider, in its discretion, the wisdom of notifying the affected parties”). Plaintiff shall serve all
relevant documents from this proceeding on both of these individuals and file proof of service
with the Court. If either individual seeks to oppose disclosure of the document without

conditions, they may file briefing doing so no later than 21 days after service. Plaintiff may file

 
Case 1:19-cv-01574-AJN Document 45 Filed 10/31/19 Page 2 of 2

Reply briefing one week after the submission of any opposition briefing.
Finally, Plaintiff's sealing requests, Dkt. No. 44, are granted, with the exception of
Exhibit D. That exhibit consists solely of the bylaws of the American Academy of Forensic

Science. The Court sees no reason why this document should be filed under seal.

SO ORDERED.

Dated: October 4 , 2019

New York, New York A \ \\)
Xl

7 NALISON J. NATHAN
United States District Judge
